Title: John Myers to James Madison, 2 May 1827
From: Myers, John
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                May 2d. 1827
                            
                        
                        I believe you know both personally, & by reputation, my father Moses Myers esq of Norfolk, who is put
                            in nomination by his friends for the office of Collector of that port, now vacant. He has never asked his government for
                            an office, during a long life of activity, & many public services & acts of patriotism. Now retired from
                            business, & not in easy circumstances, this trust is asked. It is one of very moderate emolument indeed, but it is
                            respectable, & suited to his moral habits, & mercantile experience. It is a maxim with me not to ask, what
                            cannot with perfect propriety be granted. May I solicit from you a few lines in his behalf to the Secretary of the
                            Treasury, or President?
                        The only excuse I can offer for this freedom, is the little acquaintance you have of me while Aid-de Camp to
                            General Taylor during the late War. Upon that remembrance likewise I beg to be most respectfully presented to Mrs. M. With
                            great respect
                        
                            
                                Jno. Myers
                            
                        
                    